Citation Nr: 1516026	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-37 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for a left knee disability, currently rated at 10 percent disabling prior to February 19, 2014; at a 100 percent temporary total rating until June 1, 2015; and at 30 percent thereafter. 

2. Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1984 to September 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina. 

While entitlement to a TDIU was denied by the RO in April 2009, on review of the record the Board finds TDIU to have been re-raised by the evidence in the file (see July 2014 past employer information on VBMS). A TDIU is inferred and is part and parcel to the increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The issue of apportionment has been raised by an October 2014 request (see VBMS), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Also, the issue of an increased rating for a right knee condition was also raised by the Veteran in a July 2011 letter. The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The last statement of the case (SOC) in the file was in July 2010. Since that time, a great amount of evidence has been placed in the file and the Veteran has not waived local review; additionally, the Veteran's has undergone a total left knee replacement (TKA). The March 2015 informal hearing presentation requests a remand. As no waiver has been provided for the evidence added to the file since the last SOC and, as there has obviously been a significant change to the Veteran's disability picture since his last examination in August 2014, the Board will remand the case for a new VA examination and re-adjudication of the Veteran's claim. 

Further, June 1989 and September 2008 documents reference the fact that the Veteran has taken part in a VA vocational rehabilitation program. The vocational rehabilitation file should be reviewed and associated with the claims file prior to adjudication of this issue. Moore v. Gober, 10 Vet. App. 436, 440 (1997).

Accordingly, the case is REMANDED for the following action:


1. Associate the Veteran's vocational rehabilitation file and associated records with the claims file. If unavailable, notify the Veteran and place documentation in the file. 

2. Schedule the Veteran for a VA examination to assess the service-connected left knee, now status-post TKA. The claims folder, and any relevant electronic records should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed. 
	
The examiner should comment on any symptomatology shown to be present and due to the service-connected knee disability. The examiner should report whether there is additional loss of motion lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain. Such additional loss of motion should be expressed in degrees. If the examiner is unable to answer these questions, reasons for this inability should be provided. 

If the above information cannot be provided without resorting to speculation, the examiner should state this fact and also give a reason why such information would be speculative.

The VA examiner should review the file, noting the Veteran's education, as well as his past work experience. The examiner should comment on the Veteran's ability to obtain and maintain substantially gainful employment in light of his service-connected left knee disability without regard to age or impact of any nonservice-connected disability. 

3. If the Veteran is found unable to maintain substantially gainful employment by the examiner and does not meet the schedular requirements for TDIU under § 4.16(a), refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

4. Readjudicate the claims. If the decision remains in any way adverse to the Veteran, provide him and his representative with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record. An appropriate period of time should be allowed for response. 

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims. 38 C.F.R. § 3.655 (2014). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



































